Citation Nr: 1825325	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 18, 2008 to prior to April 23, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 23, 2011.


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an April 2011 Board decision denied a rating in excess of 50 percent for PTSD from July 11, 2007 to September 17, 2008.  In the decision, the Board also remanded the matter of a rating in excess of 50 percent from September 18, 2008 and entitlement to TDIU.  In a September 2012 rating decision, the RO granted a 100 percent rating from April 23, 2011, the date of the Veteran's most recent VA examination, and the maximum schedular rating possible.  However, the Veteran has continued to seek entitlement to a 100 percent rating for PTSD and entitlement to TDIU prior to April 23, 2011.  Therefore, as indicated in the characterization of the issues, an increased rating for PTSD from September 18, 2008 to prior to April 23, 2011 and entitlement to TDIU prior to April 23, 2011 are being considered herein.  

Regarding the TDIU claim, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C. § 1114(s).  The Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  This current case is distinguishable from the Bradley case because the Veteran is only service-connected for PTSD.  Therefore, he does not have another service-connected disability upon which an award of TDIU could be based and the appeal with respect to the claim for a TDIU is moot as of April 23, 2011, when the Veteran was awarded a 100 percent rating for service-connected PTSD.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The TDIU claim has been characterized accordingly.


FINDINGS OF FACT

1.  From September 18, 2008 to prior to April 23, 2011, the disability picture for the Veteran's service-connected PTSD most nearly approximated occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

2.  From February 2, 2010 to prior to April 23, 2011, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disability of PTSD.  


CONCLUSIONS OF LAW

1.  From September 18, 2008 to prior to April 23, 2011, the criteria for entitlement to a 70 percent, but no higher, rating for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From February 2, 2010 to prior to April 23, 2011, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 4.1, 4.3, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

Increased Rating for PTSD

The Veteran claims that he is entitled to a rating in excess of 50 percent for his PTSD from September 18, 2008 to prior to April 23, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155.  Ratings of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which rating to apply, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  As noted above, the Veteran is in receipt of staged ratings for his PTSD, but only the period of September 18, 2008 to prior to April 23, 2011 will be considered herein. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R.      § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).

Because of the symptom-driven nature of the General Rating Formula, a Veteran may qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The symptomatology should be the fact-finder's primary focus when deciding entitlement to each disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Recently, in Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018), the United States Court of Appeals for Veterans Claims (Court) concluded that when assigning a psychiatric rating in cases where the DSM-5 applies, the Board should not use evidence of Global Assessment of Functioning (GAF) scores, as the DSM-5 rejected use of those scores.  However, the Veteran's claim was pending before the Board prior to August 4, 2014 and DSM-IV criteria are applicable.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-96 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for all applications for benefits received by VA or pending before the Agency of Original Jurisdiction on or after August 4, 2014, DSM-5 will apply).  

Reasonable doubt will be resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C.   § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In an October 2008 rating decision, the Veteran was granted a 50 percent rating from July 11, 2007.  The Veteran again filed a timely NOD.  An April 2011 Board decision denied a rating in excess of 50 percent from July 11, 2007 to September 17, 2008 and remanded the issue of a rating in excess of 50 percent from September 18, 2008 and the claim of entitlement to TDIU.  In a September 2012 rating decision, the RO granted a 100 percent rating for PTSD, effective April 23, 2011.  Since the Veteran has been granted the maximum schedular 100 percent rating for PTSD, the time period after April 23, 2011 is moot.  However, for the period between September 18, 2008 and April 23, 2011, the Veteran is presumed to still seek a rating in excess of 50 percent for PTSD, as well as entitlement to TDIU.  

The Board notes that it has reviewed all of the evidence in the record, with emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.  

The Veteran was provided a VA PTSD examination in September 2008.  The VA examiner noted a diagnosis of PTSD and major depression.  In reviewing the Veteran's medical history, the VA examiner noted the Veteran reported frequent nightmares (2-3 a month to 5 per week), flashbacks, panic attacks, sleep disturbances, and auditory and visual hallucinations.  On physical examination, the Veteran appeared hesitant and fearful, speech was soft, hesitant, with long delays in responding, redundant with adequate articulations.  The Veteran responded to all questions without spontaneous speech or conversation but with limited detail.  The Veteran was fully oriented, with intact memory, impaired short-term memory, and fair abstract reasoning and judgment.  The Veteran presented with restricted, worried, and sad affect, presenting anxiety throughout the interview, mood was anxious and depressed.  

Upon interview, the Veteran reported that he was most concerned with "getting along with people," explaining that he did not have any friends and struggled to feel comfortable around people.  He also reported difficulty trusting people.  The Veteran reported extremely limited social interaction, identifying one person he interacted with on a consistent basis, and reported a "good relationship" with his sole sibling and an "okay" relationship with his only child.  The Veteran reported that he did work at the local fire department, working 12 hour shifts every other day, and noted that when not at work he would sit in his yard or sometimes watch movies.  The Veteran reported feelings of anxiety as "worrying" and that he did not sleep well, with issues falling asleep and waking up in the middle of the night.  He endorsed nightmares and avoidance of the news as it reminded him of his war-time experiences, feelings of sadness, and feelings that his "life was not worth living" but denied suicidal intent or plan.  

The VA examiner opined that the Veteran had significant symptoms of anxiety and depression and the impact of his mental disabilities were primarily in the areas of subjective well-being and social relationships.  Further, the Veteran was chronically anxious and depressed, which limited activity and enjoyment and limited social interactions.  The examiner assigned a GAF score of 51.

Private mental health treatment notes dated October 2008 to August 2009 reflect throughout that the Veteran reported nightmares 2 times per week, flashbacks 2 times per week, panic attacks 3-4 times per month, sleep impairment, hypervigilance, intrusive thoughts, barely socializing, and memory impairment.  The Veteran also endorsed symptoms of anger, sadness, fear, depression, decreased energy, decreased interest, agitation, feelings of hopelessness and helplessness, suicidal ideation, worry, racing and jumping thoughts, and crying spells.  The Veteran also endorsed auditory and visual hallucinations 2-5 times per week.  

In an October 2012 NOD, the Veteran argued that he was entitled to a 100 percent rating from the date he was last able to work, February 1, 2010, pursuant to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While this NOD was submitted after the Veteran was granted 100 percent (and within the period not on appeal) the Board construes it as an argument relating to the period on appeal.  

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD was manifest by symptoms similar to those contemplated by the criteria for a 70 percent rating, but no higher, pursuant to the General Rating Formula for Mental Disorders.  Specifically, the Veteran's symptoms show occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  

In looking at the Veteran's entire disability picture, the Veteran has consistently reported depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, irritability, anger, auditory and visual hallucinations, and suicidal ideation.  The September 2008 VA examiner noted that the Veteran's symptoms of PTSD limited his activities and limited his social interactions.  Private mental health treatment notes also reflect minimal social interaction with friends and family.

The private medical evidence during the appeal period also reflects that the Veteran suffered from symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood as well as hypervigilance, avoidance, suicidal ideations, irritability, and crying spells.  

Based on the evidence, the Board finds that the Veteran's PTSD symptoms are like those contemplated by the criteria for a 70 percent rating.  The Veteran's depression, sleep impairment, anger, hypervigilance, memory disturbances, and irritability, among other symptoms show occupational and social impairment with deficiencies in most areas, including family, work, judgment, thinking, and mood.  

Therefore, the Board finds that the Veteran is entitled to a 70 percent rating for service-connected PTSD from September 18, 2008 to prior to April 23, 2011.    

As such, the Board's final analysis is whether the Veteran is entitled to a rating in excess of 70 percent during the period on appeal.  Under Diagnostic Code 9411, the next higher rating of 100 percent for PTSD is described as a condition with manifestations and symptoms that cause total occupational and social impairment.  The suggested symptoms include hallucinations, grossly inappropriate behavior and thinking, persistent danger of hurting one self and others, complete lack of personal hygiene, and disorientation of time and place.  The VA medical records, private psychiatric treatment records, and the Veteran's personal account of his own symptoms does not show a condition that most nearly approximates the severity described under a 100 percent rating.  

The Veteran has consistently endorsed suicidal ideations, but never indicated plan or intent.  Further, the medical evidence indicates that the Veteran has experienced both auditory and visual hallucinations approximately 2 times per week.  The Veteran also reported that he is irritable, with additional symptoms noted were avoidance, a persistent negative emotional state, diminished interest or participating in significant activities, anger, hypervigilance, mood and memory disturbances, and limited social interactions.  

Although the Veteran does have some manifestations contemplated under the 100 percent rating criteria, when his disability picture is viewed as a whole during the period on appeal, the Veteran's constellation of symptomatology is better approximated by those criteria outlined under the 70 percent rating.  Specifically, the records have consistently noted that the Veteran has been on time to visits and examinations, coherent, appropriately dressed and well-oriented to place and time.  While medical records show mild to moderate memory impairment, there is no evidence of severe memory loss as to his own relatives, occupations, or own name. 

The Board also notes that private treatment records throughout the appeal period indicate that the Veteran has experienced auditory and visual hallucinations approximately 2 times per week and has endorsed suicidal ideation.  However, these have not been shown to be of such frequency, duration, and severity as to be "persistent" hallucinations.  Nor has the Veteran, in conjunction with suicidal ideations, ever indicated a plan or intent and the evidence does not indicate that he is in "persistent danger of hurting [him]self."  There is also no indication of homicidal ideation or that he is a persistent danger to hurting others.  

Furthermore, VA medical records throughout the appeal period have not recorded the Veteran reporting any grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time and place.  In addition, the Veteran's arguments in November 2012 have been considered, that he is due a 100 percent rating from the date he had to leave work.  However, that argument is essentially one for entitlement to TDIU.  A 100 percent rating requires both total occupational and social impairment.  Therefore, his argument does not reflect any additional symptoms of PTSD that would make his disability more closely approximated by the 100 percent rating from September 18, 2008 to prior to April 23, 2011.  

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has not met the criteria for a 100 percent rating pursuant to the General Rating Formula for Mental Disorders as total occupational and social impairment due to PTSD is not shown.  Accordingly, the Board concludes that the evidence of record most nearly approximates the criteria for a 70 percent, but no higher, rating for the period from September 18, 2008 to prior to April 23, 2011, and the claim is granted to that extent.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Entitlement to TDIU

The Veteran has also asserted that he is entitled to TDIU due to his service-connected PTSD.  

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.  The critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

If there is only one service-connected disability, it must be rated 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to the decision herein, the Veteran meets the percentage requirement for consideration for TDIU.  38 C.F.R. § 4.16(a).  He is service-connected for PTSD, rated as 70 percent from September 18, 2008.  The Board finds that the evidence of record is at least evenly balanced as to whether the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.

As noted above, the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, irritability, anger, auditory and visual hallucinations, and suicidal ideation.  The September 2008 VA examiner noted that the Veteran's symptoms of PTSD limited his activities and limited his social interactions.  At the September 2008 VA examination, the Veteran reported that he worked with the local volunteer fire department in a paid position, working 12 hour shifts every other day, approximately 36-40 hours per week.  He reported that he sometimes "helped around the station and sometimes goes on calls."  

In an April 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployment, the Veteran reported that he worked for the local fire department from March 1987 to February 1, 2010.  He reported that he retired in February 2010 due to issues with his nerves and memory.  The Veteran also reported that he is not looking for additional employment due to his PTSD symptoms, including his nerves and memory.  

In a May 2010 VA Form 21-4192, Request for Employment Information, one of the Veteran's previous supervisors noted that he last worked in February 1, 2010, his occupation noted as firefighter.  The Board notes that the supervisor indicated that the Veteran retired at that time.  

As referenced above, in an October 2012 NOD, the Veteran argued that he was entitled to a 100 percent rating from the date he was last able to work, February 1, 2010.  

The Board finds that the evidence of record supports a finding that the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected PTSD.

The Board has evaluated the Veteran's work experience, training, and service-connected disabilities and finds that the evidence is at least in equipoise as to whether his service-connected PTSD makes him unable to secure or follow a substantially gainful occupation.  The Veteran has worked with the local fire department for almost 23 years, and the evidence indicates that even with his PTSD, first service-connected effective in 2005, he was able to handle the requirements of the local fire department until his retirement.  However, based on the Veteran's credible lay statements, the September 2008 VA examination report, and VA and private treatment records, it is clear that as of February 2, 2010 the Veteran became unable to handle the stresses of working in the local fire department even though he had been there over 20 years at that time.  For example, in September 2008 he indicated that he "sometimes goes on calls" and that he helped around the station.  

The Veteran also indicated in his April 2010 VA 21-8940 that while he did retire from the local fire department, he would be looking for other employment if it were not for his "nerves and memory."  He has also reported that he completed 4 years of high school and did not have any other job-related training.  Thus, given his symptoms of PTSD and relevant training, it is unlikely that he would be able to obtain or retain gainful employment in any other field of employment.  

Therefore, the Board finds that in viewing the totality of the Veteran's disability picture, to include as reflected in lay statements and VA examinations, the Veteran's service-connected disability of PTSD prevented him from obtaining and retaining gainful employment beginning on February 2, 2010, the day after the date he was last employed.  Prior to February 2, 2010, the evidence reflects that the Veteran was gainfully employed at the City of Durham fire department; hence, TDIU is not warranted for the period prior to February 2, 2010.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted from February 2, 2010 to prior to April 23, 2011, the day after the Veteran last worked to the day prior to the grant of 100 percent for his service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 










(CONTINUED ON NEXT PAGE)
ORDER

From September 18, 2008 to prior to April 23, 2011, a rating of 70 percent, but no higher, for PTSD is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to TDIU, from February 2, 2010 to prior to April 23, 2011, is granted, subject to the regulations governing the payment of monetary awards.  




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


